DETAILED ACTION	
In Applicant’s Response dated 12/17/2021, Applicant amended claims 1 to 9; and argued against all rejections previously set forth in the Office action dated 9/29/2021.
	In view of Applicant’s amendments and remarks, the 35 USC 112 rejections are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Patent No.: 20140366159, in view of Aissi, Pub. No.: 2014/0143149A1. 
With regard to claim 1:
Cohen discloses the aspect of an information processing device comprising: a memory storing an operation program; a processor performing the operation program to be configured to (paragraph 58: “With reference to FIG. 10, illustrated is an example general-purpose computer or computing device 102 (e.g., desktop, laptop, tablet, server, hand-held, programmable consumer or industrial electronics, set-top box, game system, compute node . . . ). The computer 102 includes one or more processor(s) 1020, memory 1030, system bus 1040, mass storage 1050, and one or more interface components 1070. The system bus 1040 communicatively couples at least the above system components. However, it is to be appreciated that in its simplest form the computer 102 can include one or more processors 1020 coupled to memory 1030 that execute various computer executable actions, instructions, and or components stored in memory 1030.”)  a document that an authorized user having an authorization is able to access (paragraph 23 and 24: “After receipt of the request, the rights issuer component 140 can seek to authenticate the user based on authentication information sent with the request. Authentication is the process of confirming the identity of a user, for example, based on something the user knows (e.g., password, personal identification number . . . ) and/or something the user has (e.g., security token, computing device, ID card . . . ), among other things. If the rights issuer component 140 validates the identity of a user based on the authentication information, the rights issuer component 140 can next determine whether the user is authorized to access digital content for which the request pertains. If the user is authorized, the rights issuer component 140 grants permission for the user to access secure digital content in a response to the request for permission. In operation, the rights issuer component 140 returns a security token or key. Upon receipt of permission, the digital rights management component 130 can allow access to a piece of secure digital content consistent with the granted permission. More particularly, the lock component 134 can unlock the digital content 120 so that the application component 110 can display, play, execute, or otherwise present the digital content to the user. In the scenario in which the digital content 120 is secure by way of encryption, the lock component 134 can utilize a security key provided by the rights issuer component 140 to decrypt the digital content 120.”); and a presentation mode of the document (paragraph 26: “The continuous protection component 136 seeks to mitigate undesirable behaviors that potentially expose protected content to unauthorized individuals. More specifically, the continuous protection component 136 is configured to prevent or halt presentation of or access to digital content 120 by way of the application component 110 in particular situations in which the security of the digital content 120 can be compromised. For example, the continuous protection component 136 can employ lock component 134 to prevent unlocking of the digital content 120. Additionally or alternatively, the continuous protection component 136 can cause the application component 110 to close the digital content 120 or close a running instance of the application itself.”) in accordance with a determination that an unauthorized user is able to view or read content of the document (paragraph 30 and 31: “The continuous protection component 136 includes data acquisition component 210, data analysis component 220, and enforcement component 230. The data acquisition component 210 is configured to receive, retrieve, or otherwise obtain or acquire data from one or more sensors, or, in other words, sensor data. The data analysis component 220 is configured to analyze the sensor data and detect or infer one or more conditions that compromise protected digital content. The enforcement component 230 is configured to intervene and prevent unauthorized use or access of protected digital content. Accordingly, the enforcement component 230 can be invoked upon detection of one or more undesirable conditions as detected or inferred by the data analysis component 220 and based on data supplied by the data acquisition component 210. By way of example, and not limitation the data acquisition component 210 can obtain one or more pictures or video from a front-facing camera of a computing device. The data analysis component 220 can analyze the pictures or video to determine the number of faces that are present utilizing face detection technology and thus determine the number people that can potentially access, use, or observe the content. Subsequently, the data analysis component 220 can determine whether the number faces violates one or more predetermined conditions. For instance, conditions may specify that less than one face is detected or more than one face is detected indicate a content compromising situation. If detected, the enforcement component 230 can prohibit presentation of digital content or terminate presentation of the digital content, for instance by ensuring secure digital content is not unlocked or causing the digital content or application instance presenting digital content to close. 
”), the determination being made from a situation where the authorized user is displaying the document (paragraph 30 and 31: “The continuous protection component 136 includes data acquisition component 210, data analysis component 220, and enforcement component 230. The data acquisition component 210 is configured to receive, retrieve, or otherwise obtain or acquire data from one or more sensors, or, in other words, sensor data. The data analysis component 220 is configured to analyze the sensor data and detect or infer one or more conditions that compromise protected digital content. The enforcement component 230 is configured to intervene and prevent unauthorized use or access of protected digital content. Accordingly, the enforcement component 230 can be invoked upon detection of one or more undesirable conditions as detected or inferred by the data analysis component 220 and based on data supplied by the data acquisition component 210. By way of example, and not limitation the data acquisition component 210 can obtain one or more pictures or video from a front-facing camera of a computing device. The data analysis component 220 can analyze the pictures or video to determine the number of faces that are present utilizing face detection technology and thus determine the number people that can potentially access, use, or observe the content. Subsequently, the data analysis component 220 can determine whether the number faces violates one or more predetermined conditions. For instance, conditions may specify that less than one face is detected or more than one face is detected indicate a content compromising situation. If detected, the enforcement component 230 can prohibit presentation of digital content or terminate presentation of the digital content, for instance by ensuring secure digital content is not unlocked or causing the digital content or application instance presenting digital content to close. ”). 
	Cohen does not disclose the aspect wherein the determination is a calculated probability; wherein the presentation mode is changed to one of a plurality of different modes in accordance with the probability. 
(paragraph 19: “Embodiments of the invention provide a system and method to automatically obtain contextual information associated with a mobile device to allow modulated access to various applications associated with the mobile device. A level of access to an application may be determined based on the contextual information and an access control policy associated with the application. For example, an entity may be identified, authenticated and authorized to gain full access, varying degree of restricted access or no access to the application based on the access control policy. The access control policy may include different thresholds that authorize different levels of access for various applications. For example, using sensors on the mobile device, a location, time, picture, voice, fingerprints, gestures, etc. associated with a user may be automatically acquired and compared with the values stored in the user's profile to identify and authenticate the user. Furthermore, the user (or entity) may be authorized a level of access to use an application on the mobile device based on the policy. Additionally, in some implementations, the contextual information may be compared against behavioral patterns associated with the user to identify and authenticate the user. These behavioral patterns associated with the user may be determined locally at the mobile device or received from a remote service.”); wherein the presentation mode is changed to one of a plurality of different modes in accordance with the probability. (paragraph 577: “As illustrated in FIG. 3, different threshold ranges may be associated with different applications to determine the level of access for each application. In some embodiments, the threshold ranges may be associated with different authorization levels. For example, for a set of applications 302 (e.g., applications associated with payment, banking, virtual wallet, stocks, etc.), full access to an application may be authorized if the contextual information acquired by the mobile device 100 is within a threshold range, as specified by the access control policy. In one embodiment, a contextual value generated by the contextual information receiving module 212 based on the acquired contextual information may be compared with a pre-determined corresponding threshold range and accordingly a level of access to the application may be authorized. For example, a user may be authorized to initiate a payment transaction using a payment application or perform money transfer using a banking application if the contextual value is determined to be 95, as shown in FIG. 3. On the other hand, if the contextual value is 80, a medium level restricted access to the application may be authorized. For example, for financial applications, only viewing of the account balance may be allowed. In some embodiments, viewing of balance of only certain accounts may be authorized based on the profile. Similarly, for stock applications, buying and selling of the stocks may be allowed for a contextual value of 92, whereas, only viewing of the stock portfolio may be authorized for a contextual value of 78. As illustrated in the table 300, for a contextual value between 50 and 70, a low level restricted access to an application in the set 302 may be authorized. In one embodiment, the restricted access may include no access to the application. In some embodiments, the access control policy may require conventional authentication of a user (e.g., using a password or another identifier) if the contextual value is below a certain threshold range as specified in the access control policy. Note that the table 300 illustrates one possible implementation of an access control policy; however, other implementations of the access control policy are possible that may authorized different levels of access to an application.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Aissi to Cohen so the system can more accurately determine whether the user or users have made unauthorized access to the document and less likely to deny user access by mistake that would cause user annoyance and to provide different mode to the user based on different probability of a threat, wherein the level of disclosed content is justified by the level of security to provide user with content and also to prevent possible leak. 

Claim 8 is rejected for the same reason as claim 1.

Claim 9 is rejected for the same reason as claim 1.


Claims 2, 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Patent No.: 20140366159, in view of Aissi and further in view of Bell, Pub. No.: 2017/0289269A1. 
With regard to claim 2:

	However Bell discloses the aspect wherein the changing unit changes the presentation mode of the document in accordance with a time for which the document is being displayed. (paragraph 23: “The requested content may then be retrieved by the reverse proxy server 105 over the shadow session. The reverse proxy server 105 may retrieve the requested content from the portal serve 103 or other servers 107. The retrieved content may be transmitted to the external application's interface, such as a browser, through the reverse proxy session. Therefore, it may appear to a user of the external application 101 that there is only one interface that seamlessly returns requested content. In the portal server 103, the portal server 103 is authenticating and authorizing each request to ensure only appropriate information is returned to the external application 101. This may allow a web application server to encapsulate the features and functionality of the external application, while gating access to it through the authenticated shadow sessions associated with portlet sessions. The portlet session has a session identifier associated with it. The web application server may receive user credentials from the external application 101 and those may be associated with the session identifier. The request can be authenticated and authorized based on the user credentials associated with the portlet session, verifying whether the user credentials match the session identifier, and whether the user credentials indicate the external application has permission to access the requested content. The end of each session may be configurable to end based on an idle time of the user or a user may log out to end the session.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Bell to Cohen and Aissi so the system can prevent unlicensed access in a situation wherein the user was idling or away from keyboard which could lead to a third party gaining unlicensed access to the document. 

With regard to claim 3:
Cohen and Aissi and Bell disclose the information processing device according to claim 2, wherein the time for which the document is being displayed is a time for which no operation is performed on the displayed document (Bell paragraph 23: “The requested content may then be retrieved by the reverse proxy server 105 over the shadow session. The reverse proxy server 105 may retrieve the requested content from the portal serve 103 or other servers 107. The retrieved content may be transmitted to the external application's interface, such as a browser, through the reverse proxy session. Therefore, it may appear to a user of the external application 101 that there is only one interface that seamlessly returns requested content. In the portal server 103, the portal server 103 is authenticating and authorizing each request to ensure only appropriate information is returned to the external application 101. This may allow a web application server to encapsulate the features and functionality of the external application, while gating access to it through the authenticated shadow sessions associated with portlet sessions. The portlet session has a session identifier associated with it. The web application server may receive user credentials from the external application 101 and those may be associated with the session identifier. The request can be authenticated and authorized based on the user credentials associated with the portlet session, verifying whether the user credentials match the session identifier, and whether the user credentials indicate the external application has permission to access the requested content. The end of each session may be configurable to end based on an idle time of the user or a user may log out to end the session.”). 

Claims 4, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Patent No.: 20140366159, in view of Aissi and further in view of Zhang, Pub. No. : 2016/0048278A1. 
With regard to claim 4:
Cohen and Aissi do not disclose The information processing device according to claim 1, wherein, if the document is set to be unavailable for access and is then displayed again in a state in which the document is available for access, the changing unit changes the presentation mode of the document to a presentation mode in which the document has been displayed before the document is set to be unavailable for access. 
	However Zhang disclose The information processing device according to claim 1, wherein, if the content is set to be unavailable for access and is then displayed again in a state in which the content is available for access, the changing unit changes the presentation mode of the content to a presentation mode in which the content has been displayed before the document is set to be unavailable for access (paragraph 40 and 41: “According to an example embodiment, the selected user interface view comprises a previously used application if the determined lock period is less than a pre-defined threshold value. The previously used application may be, for example, an application that was previously launched or selected by the user. In an example embodiment the previously used application comprises an application that was active upon receiving the indication of a lock signal. An active application may comprise an application that was not closed upon locking the mobile computing device 200. In an example embodiment the previously used application comprises a most recently and/or most frequently used application. 
[0041] Without limiting the scope of the claims, an advantage of selecting a previously used application for displaying if the determined lock period is less than a pre-defined threshold value may be that the user may see information that may still be relevant to him upon unlocking the mobile computing device 200. For example, assuming that the previously used application is a map application and the mobile computing device 200 is in the locked mode only for a short period of time, the map application may still be relevant for the user if the user is trying to find a particular location. ”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Zhang to Cohen and Aissi so the user can immediate go back to the document that he or she was viewing before the presentation mode was changed saving time and effort where the user is not required to navigate to the document where the user left off again. 



Cohen and Aissi and Zhang disclose The information processing device according to claim 4, wherein, if a time from when the contents is set to be unavailable for access until when the document is displayed again is greater than or equal to a threshold or exceeds the threshold, the changing unit changes the presentation mode of the contents to a presentation mode in which the contents has been displayed for the first time rather than to a presentation mode in which the contents  has been displayed immediately before the contents is set to be unavailable for access (Zhang paragraph 38 and 39: “According to an example embodiment, the selected user interface view comprises a home screen if the determined lock period is greater than a pre-defined threshold value. A home screen of a mobile computing device 200 may comprise, for example, static information and/or dynamic information, one or more applications and/or widgets. A home screen may comprise a collection of information and/or applications that are considered relevant for a user. The home screen may be at least partially configured by the user or it may be updated based on user behavior. For example, the home screen may comprise frequently used applications or last used applications. In some examples the mobile computing device 200 may comprise one or more home screens. Without limiting the scope of the claims, an advantage of selecting a home screen for displaying when the determined lock period is greater than a pre-defined threshold value may be that the user may possibly see the most relevant information upon unlocking the mobile computing device 200. If the mobile computing device 200 was in a locked mode for a longer time than a pre-defined threshold value, it may be assumed that the most relevant information for the user at the time of unlocking the device is presented on the home screen where typically different kinds of dynamic information in terms of status updates, upcoming calendar events, received messages and/or phone calls etc. is presented.”) the content is a document (Cohen paragraph 21: “Referring initially to FIG. 1, a content protection system 100 is illustrated. The system 100 includes a computing device 102 such as, but not limited to, a desktop computer, laptop computer, tablet, mobile phone, set-top box, or game console as described in further detail later herein. More specifically, the computing device 102 can include an application component 110 configured to display, play, execute, or otherwise present digital content 120, wherein digital content can include text, images, audio, video, or a software application, among other things available in a digital format. By way of example, and not limitation, the application component 110 can embodied as a word processing application and the digital content 120 can be a word processing document. The application component 110 is communicatively coupled with digital rights management component 130, configured to allow and prevent access to a secure or protected digital content based on rights of a user of the computing device 102.”). 

With regard to claim 6:
Cohen and Aissi and Zhang disclose The information processing device according to claim 4, wherein the changing unit changes the presentation mode of the contents by comparing a time from when the contents is set to be unavailable for (Zhang paragraph 30 to 32: “According to an example embodiment, the apparatus 100 is configured to determine a lock period based on the first point in time and the second point in time. The lock period may comprise a time period between the lock signal at the first point in time and the unlock signal at the second point in time. In an example, the lock period may comprise the duration of the mobile computing device 200 having been in the locked mode. For example, the apparatus 100 may be configured to start a timer upon receiving the indication of a lock signal at a first point in time and stop the timer upon receiving the indication of an unlock signal at a second point in time. The apparatus 100 may further be configured to determine the lock period based on the elapsed time between the first point in time and the second point in time. 
[0031] In an example embodiment the apparatus 100 may be configured to store the first point in time upon receiving the indication of a lock signal and calculate the time elapsed from the first point in time upon receiving the indication of an unlock signal at a second point in time. In an example embodiment both the first point in time and the second point in time may be stored and the elapsed time between the first point in time and the second point in time may be determined by the apparatus 100 by subtracting the first point in time from the second point in time. In an example, the lock period may be determined upon receiving the indication of an unlock signal or upon unlocking the mobile computing device 200. In some examples, receiving the indication of a lock signal or receiving the indication of an unlock signal may be included in the lock period. In some examples, both receiving the indication of the lock signal and receiving the indication of the unlock signal may be included in the lock period. 
”) the content is a document (Cohen paragraph 21: “Referring initially to FIG. 1, a content protection system 100 is illustrated. The system 100 includes a computing device 102 such as, but not limited to, a desktop computer, laptop computer, tablet, mobile phone, set-top box, or game console as described in further detail later herein. More specifically, the computing device 102 can include an application component 110 configured to display, play, execute, or otherwise present digital content 120, wherein digital content can include text, images, audio, video, or a software application, among other things available in a digital format. By way of example, and not limitation, the application component 110 can embodied as a word processing application and the digital content 120 can be a word processing document. The application component 110 is communicatively coupled with digital rights management component 130, configured to allow and prevent access to a secure or protected digital content based on rights of a user of the computing device 102.”).

With regard to claim 7:
Cohen and Aissi and Zhang disclose The information processing device according to claim 6, wherein the changing unit sets the threshold to be a time longer than the screen lock start time, and changes the presentation mode of the contents if the time for which the contents has been unavailable is smaller than or smaller than or equal to the threshold (Zhang paragraph 30 to 32: “According to an example embodiment, the apparatus 100 is configured to determine a lock period based on the first point in time and the second point in time. The lock period may comprise a time period between the lock signal at the first point in time and the unlock signal at the second point in time. In an example, the lock period may comprise the duration of the mobile computing device 200 having been in the locked mode. For example, the apparatus 100 may be configured to start a timer upon receiving the indication of a lock signal at a first point in time and stop the timer upon receiving the indication of an unlock signal at a second point in time. The apparatus 100 may further be configured to determine the lock period based on the elapsed time between the first point in time and the second point in time. In an example embodiment the apparatus 100 may be configured to store the first point in time upon receiving the indication of a lock signal and calculate the time elapsed from the first point in time upon receiving the indication of an unlock signal at a second point in time. In an example embodiment both the first point in time and the second point in time may be stored and the elapsed time between the first point in time and the second point in time may be determined by the apparatus 100 by subtracting the first point in time from the second point in time. In an example, the lock period may be determined upon receiving the indication of an unlock signal or upon unlocking the mobile computing device 200. In some examples, receiving the indication of a lock signal or receiving the indication of an unlock signal may be included in the lock period. In some examples, both receiving the indication of the lock signal and receiving the indication of the unlock signal may be included in the lock period. 
”) the content is a document (Cohen paragraph 21: “Referring initially to FIG. 1, a content protection system 100 is illustrated. The system 100 includes a computing device 102 such as, but not limited to, a desktop computer, laptop computer, tablet, mobile phone, set-top box, or game console as described in further detail later herein. More specifically, the computing device 102 can include an application component 110 configured to display, play, execute, or otherwise present digital content 120, wherein digital content can include text, images, audio, video, or a software application, among other things available in a digital format. By way of example, and not limitation, the application component 110 can embodied as a word processing application and the digital content 120 can be a word processing document. The application component 110 is communicatively coupled with digital rights management component 130, configured to allow and prevent access to a secure or protected digital content based on rights of a user of the computing device 102.”).


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al., Pub. No.: 2009/0141895A1: Methods and apparatus for displaying visual content on a display such that the content is comprehensible only to an authorized user for a visual display system such as a computer, a television, a video player, a public display system (including but not limited to a movie theater), a mobile .
.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179